Title: From George Washington to George Clinton, 3 December 1777
From: Washington, George
To: Clinton, George



D. Sir
Head Qrs White Marsh [Pa.] Decemb. 3d 1777.

The importance of the North River in the present contest and the necessity of defending It, are Subjects so well understood and so familiar to you, that it is needless for me to enlarge upon them. I therefore only mean to mention, that no exertions can be too great to render it secure against any future attempts of the Enemy, and that the present opportunity should be improved to effect it, as far as it may be practicable. There cannot remain a doubt, but that the Enemy, as soon as the Spring opens, or the condition of the River after the Winter’s frost will permit, will attempt to gain possession of it, to prosecute their favourite plans of ruin & of devastation. Under these Ideas, I must beg, my Dr Sir, that you will turn your attention to this infinitely important Object, and, by your advice and assistance, promote and forward as much as possible such Works & Obstructions, as shall be essential to render it perfectly secure. I wish to be favoured with your sentiments upon the subject, and that you will give them with freedom & without reserve as to the present management, or of any difficulties that may have occurred to prevent you from interfering. Genl Gates was directed by Congress, to turn his views to this matter, but from some proceedings that have just come to hand, he may be employed in the Board of War, if it shall be his choice. Should this be the case, nothing would be more pleasing to me, and I am convinced more advancive of the Interest of the States, than for you to take the cheif direction and superintendance of this business; and I shall be happy, if the Affairs of Government will permit you: If they will, you may rest assured no aid in my

power to afford you shall be witheld, and there are no Impediments on the score of delicacy or superior command, that shall not be removed. I am Dr Sir with great regard Yr Most Obedt servant

Go: Washington

